UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components.5% General Motors 5,530 Banks13.6% Bank of America 53,460 911,493 Citigroup 13,870 718,743 Comerica 5,298 264,158 Fifth Third Bancorp 10,660 213,413 JPMorgan Chase & Co. 17,970 1,082,513 PNC Financial Services Group 4,600 393,668 Regions Financial 15,080 151,403 Wells Fargo & Co. 17,310 897,870 Capital Goods5.0% Cummins 2,421 319,524 Honeywell International 5,240 487,949 Northrop Grumman 2,038 268,527 Owens Corning 5,830 185,102 PACCAR 2,910 165,506 Raytheon 2,529 256,997 Commercial & Professional Services.5% Tyco International 3,790 Consumer Durables & Apparel1.0% PVH 2,910 Consumer Services1.1% Carnival 9,170 Diversified Financials12.9% Ameriprise Financial 4,075 502,774 Berkshire Hathaway, Cl. B 7,630 a 1,054,008 Discover Financial Services 2,770 178,360 Goldman Sachs Group 4,510 827,901 Invesco 4,420 174,502 Morgan Stanley 18,280 631,940 TD Ameritrade Holding 7,750 258,617 Voya Financial 19,400 758,540 Energy10.9% Anadarko Petroleum 6,760 685,734 Cameron International 2,270 a 150,683 Marathon Oil 10,530 395,823 Occidental Petroleum 15,819 1,520,997 Phillips 66 4,000 325,240 Schlumberger 6,190 629,461 Exchange-Traded Funds1.0% iShares Russell 1000 Value Index Fund 3,340 Food & Staples Retailing1.7% CVS Health 7,310 Food, Beverage & Tobacco4.5% Archer-Daniels-Midland 8,910 455,301 Coca-Cola Enterprises 6,000 266,160 Molson Coors Brewing, Cl. B 3,690 274,684 PepsiCo 3,670 341,640 Philip Morris International 2,260 188,484 Health Care Equipment & Services7.2% Aetna 3,200 259,200 Cardinal Health 8,250 618,090 Cigna 3,675 333,286 Laboratory Corporation of America Holdings 2,380 a 242,165 McKesson 1,760 342,619 Omnicare 3,990 248,417 UnitedHealth Group 4,610 397,612 Insurance5.4% Allstate 4,080 250,390 American International Group 6,120 330,602 Genworth Financial, Cl. A 11,510 a 150,781 Hartford Financial Services Group 9,150 340,838 MetLife 8,440 453,397 Prudential Financial 3,420 300,755 Materials4.2% Dow Chemical 6,290 329,848 International Paper 3,401 162,364 Martin Marietta Materials 5,093 656,691 Vulcan Materials 4,890 294,525 Media4.5% News Corp., Cl. A 8,590 a 140,446 Omnicom Group 3,520 242,387 Time Warner 3,540 266,243 Twenty-First Century Fox, Cl. A 9,010 308,953 Viacom, Cl. B 1,980 152,341 Walt Disney 4,768 424,495 Pharmaceuticals, Biotech & Life Sciences9.4% AbbVie 6,140 354,646 Agilent Technologies 4,340 247,293 Amgen 2,675 375,731 Eli Lilly & Co. 2,610 169,258 Endo International 2,581 a 176,386 Merck & Co. 14,280 846,518 Mylan 5,320 a 242,007 Pfizer 26,530 784,492 Retailing.5% Kohl's 2,860 Semiconductors & Semiconductor Equipment2.8% Applied Materials 15,350 331,714 Texas Instruments 6,990 333,353 Xilinx 6,890 291,791 Software & Services2.5% Google, Cl. C 428 a 247,110 Microsoft 8,050 373,198 Symantec 9,200 216,292 Technology Hardware & Equipment7.9% Apple 8,314 837,636 Cisco Systems 40,900 1,029,453 EMC 17,530 512,928 Hewlett-Packard 6,290 223,106 Western Digital 838 81,554 Telecommunication Services.5% Windstream Holdings 16,150 b Transportation1.1% Delta Air Lines 10,590 Utilities1.0% Exelon 5,030 171,473 NRG Energy 5,310 161,849 Total Common Stocks (cost $26,591,862) Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $163,846) 163,846 c Total Investments (cost $26,755,708) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2014, the value of the fund’s securities on loan was $160,611 and the value of the collateral held by the fund was $163,846. c Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $7,314,115 of which $7,492,048 related to appreciated investment and $177,933 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal lncome tax purposes substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 13.6 Diversified Financials 12.9 Energy 10.9 Pharmaceuticals, Biotech & Life Sciences 9.4 Technology Hardware & Equipment 7.9 Health Care Equipment & Services 7.2 Insurance 5.4 Capital Goods 5.0 Food, Beverage & Tobacco 4.5 Media 4.5 Materials 4.2 Semiconductors & Semiconductor Equipment 2.8 Software & Services 2.5 Food & Staples Retailing 1.7 Consumer Services 1.1 Transportation 1.1 Consumer Durables & Apparel 1.0 Exchange-Traded Funds 1.0 Utilities 1.0 Automobiles & Components .5 Commercial & Professional Services .5 Money Market Investment .5 Retailing .5 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 33,571,676 - - Exchange-Traded Funds 334,301 - - Mutual Funds 163,846 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2014 (Unaudited) Common Stocks99.0% Shares Value ($) Banks3.7% Associated Banc-Corp 148,000 2,578,160 BancorpSouth 79,100 1,593,074 BankUnited 5,600 170,744 Cathay General Bancorp 50,500 1,253,915 Comerica 11,900 593,334 East West Bancorp 5,700 193,800 Fulton Financial 21,100 233,788 KeyCorp 30,300 403,899 Capital Goods11.3% Hexcel 34,500 a 1,369,650 Huntington Ingalls Industries 30,900 3,220,089 IDEX 39,400 2,851,378 Lennox International 33,400 2,567,458 Lincoln Electric Holdings 38,000 2,627,130 Masco 22,000 526,240 Oshkosh 7,000 309,050 SPX 27,900 2,620,647 Textron 51,100 1,839,089 Trinity Industries 68,000 b 3,176,960 Commercial & Professional Services2.6% Deluxe 34,600 1,908,536 Manpowergroup 41,100 2,881,110 Consumer Durables & Apparel4.6% Deckers Outdoor 33,500 a 3,255,530 Hanesbrands 22,500 2,417,400 NVR 2,600 a 2,938,052 Consumer Services.7% Domino's Pizza 3,600 277,056 Hyatt Hotels, Cl. A 9,300 a 562,836 Wyndham Worldwide 4,700 381,922 Diversified Financials4.1% Affiliated Managers Group 9,480 a 1,899,413 CBOE Holdings 12,100 647,653 SEI Investments 61,000 2,205,760 T. Rowe Price Group 2,400 188,160 Waddell & Reed Financial, Cl. A 52,900 2,734,401 Energy4.3% Chesapeake Energy 78,300 1,800,117 Dril-Quip 26,200 a 2,342,280 EQT 6,400 585,856 Kosmos Energy 18,500 a 184,260 SM Energy 39,700 3,096,600 Food & Staples Retailing1.0% Rite Aid 381,200 a Food, Beverage & Tobacco.2% Ingredion 6,300 Health Care Equipment & Services7.5% Boston Scientific 175,300 a 2,070,293 C.R. Bard 7,600 1,084,596 Health Net 69,800 a 3,218,478 Hill-Rom Holdings 61,300 2,539,659 Teleflex 20,200 2,121,808 Universal Health Services, Cl. B 24,500 2,560,250 VCA 12,400 a 487,692 Household & Personal Products1.9% Energizer Holdings 29,400 Insurance5.6% American Financial Group 4,200 243,138 Everest Re Group 20,400 3,305,004 The Hanover Insurance Group 24,900 1,529,358 Lincoln National 12,600 675,108 Old Republic International 151,700 2,166,276 Reinsurance Group of America 13,900 1,113,807 StanCorp Financial Group 22,400 1,415,232 Materials6.8% Ball 4,600 291,042 Cabot 36,600 1,858,182 Commercial Metals 106,800 1,823,076 Olin 95,600 2,413,900 Packaging Corporation of America 10,000 638,200 Reliance Steel & Aluminum 14,900 1,019,160 Scotts Miracle-Gro, Cl. A 38,500 2,117,500 Worthington Industries 68,900 2,564,458 Media2.9% John Wiley & Sons, Cl. A 24,000 1,346,640 New York Times, Cl. A 132,000 1,481,040 Starz, Cl. A 78,700 a 2,603,396 Pharmaceuticals, Biotech & Life Sciences4.9% Charles River Laboratories International 32,200 a 1,923,628 Covance 21,100 a 1,660,570 Mettler-Toledo International 13,800 a 3,534,594 United Therapeutics 16,300 a 2,096,995 Real Estate6.0% Camden Property Trust 15,500 c 1,062,215 CBL & Associates Properties 87,100 c 1,559,090 Corrections Corporation of America 73,035 c 2,509,483 Extra Space Storage 12,500 c 644,625 National Retail Properties 37,200 b,c 1,286,004 Omega Healthcare Investors 44,500 c 1,521,455 Potlatch 26,900 c 1,081,649 Weingarten Realty Investors 52,500 c 1,653,750 Retailing3.5% Bed Bath & Beyond 23,400 a 1,540,422 Big Lots 50,000 2,152,500 Dillard's, Cl. A 3,600 392,328 O'Reilly Automotive 8,700 a 1,308,132 Ross Stores 15,400 1,163,932 Semiconductors & Semiconductor Equipment4.9% Integrated Device Technology 188,600 a 3,008,170 International Rectifier 63,400 a 2,487,816 Skyworks Solutions 62,000 3,599,100 Software & Services10.4% Amdocs 10,500 481,740 ANSYS 41,500 a 3,140,305 Broadridge Financial Solutions 4,700 195,661 Computer Sciences 40,500 2,476,575 Convergys 37,300 664,686 Conversant 71,800 a 2,459,150 DST Systems 30,044 2,521,292 Mentor Graphics 111,300 2,281,093 NeuStar, Cl. A 54,100 a,b 1,343,303 PTC 76,000 a 2,804,400 Rovi 54,300 a 1,072,153 Technology Hardware & Equipment3.7% ARRIS Group 79,900 a 2,265,565 Arrow Electronics 50,300 a 2,784,105 Brocade Communications Systems 124,800 1,356,576 Vishay Intertechnology 38,200 545,878 Transportation4.3% Alaska Air Group 4,500 195,930 Kirby 28,600 a 3,370,510 Old Dominion Freight Line 23,600 a 1,667,104 Southwest Airlines 83,300 2,813,041 Utilities4.1% Entergy 17,100 1,322,343 IDACORP 45,500 2,439,255 National Fuel Gas 41,600 2,911,584 PNM Resources 41,600 1,036,256 Total Common Stocks (cost $163,720,626) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,838,221) 1,838,221 d Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,947,376) 5,947,376 d Total Investments (cost $171,506,223) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $5,748,204 and the value of the collateral held by the fund was $5,947,376. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $21,681,836 of which $28,920,664 related to appreciated investment securities and $7,238,828 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.3 Software & Services 10.4 Health Care Equipment & Services 7.5 Materials 6.8 Real Estate 6.0 Insurance 5.6 Pharmaceuticals, Biotech & Life Sciences 4.9 Semiconductors & Semiconductor Equipment 4.9 Consumer Durables & Apparel 4.6 Energy 4.3 Transportation 4.3 Money Market Investments 4.2 Diversified Financials 4.1 Utilities 4.1 Banks 3.7 Technology Hardware & Equipment 3.7 Retailing 3.5 Media 2.9 Commercial & Professional Services 2.6 Household & Personal Products 1.9 Food & Staples Retailing 1.0 Consumer Services .7 Food, Beverage & Tobacco .2 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 185,402,462 - - Mutual Funds 7,785,597 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2014 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components.6% Dorman Products 14,376 a,b 575,903 Drew Industries 12,672 534,632 Standard Motor Products 10,328 355,593 Superior Industries International 6,109 107,091 Winnebago Industries 12,169 b 264,919 Banks8.2% Bank Mutual 34,966 224,132 Bank of the Ozarks 28,084 885,208 Banner 11,709 450,445 BBCN Bancorp 32,473 473,781 BofI Holding 5,196 b 377,801 Boston Private Financial Holdings 45,381 562,271 Brookline Bancorp 26,941 230,346 Cardinal Financial 9,817 167,576 City Holding 7,252 305,527 Columbia Banking System 25,200 625,212 Community Bank System 16,550 555,915 CVB Financial 51,895 744,693 Dime Community Bancshares 8,234 118,570 F.N.B. 75,874 909,729 First BanCorp 56,854 b 270,057 First Commonwealth Financial 54,338 455,896 First Financial Bancorp 24,831 393,075 First Financial Bankshares 29,720 a 825,919 First Midwest Bancorp 41,441 666,786 Glacier Bancorp 38,932 1,006,782 Hanmi Financial 19,558 394,289 Home BancShares 24,677 725,751 Independent Bank 8,830 315,408 MB Financial 31,978 885,151 National Penn Bancshares 62,475 606,632 NBT Bancorp 16,910 380,813 Northwest Bancshares 39,857 482,270 Old National Bancorp 56,824 737,007 Oritani Financial 24,549 345,895 Pinnacle Financial Partners 18,370 663,157 PrivateBancorp 36,845 1,102,034 Provident Financial Services 31,191 510,597 S&T Bancorp 17,996 422,186 Simmons First National, Cl. A 9,812 377,958 Sterling Bancorp 32,824 419,819 Susquehanna Bancshares 86,804 868,040 Texas Capital Bancshares 18,904 b 1,090,383 Tompkins Financial 3,455 152,296 TrustCo Bank 31,121 200,419 UMB Financial 16,438 896,693 United Bankshares 27,395 847,327 United Community Banks 24,472 402,809 ViewPoint Financial Group 17,177 411,217 Westamerica Bancorporation 10,598 493,019 Wilshire Bancorp 31,357 289,425 Wintrust Financial 22,167 990,200 Capital Goods10.2% AAON 24,180 411,302 AAR 20,686 499,567 Aceto 12,766 246,639 Actuant, Cl. A 35,730 1,090,480 Aegion 19,334 b 430,181 Aerovironment 6,797 b 204,386 Albany International, Cl. A 14,191 483,062 American Science & Engineering 4,416 244,558 American Woodmark 8,145 b 300,225 Apogee Enterprises 13,072 520,266 Applied Industrial Technologies 20,869 952,670 Astec Industries 7,858 286,581 AZZ 11,046 461,391 Barnes Group 21,990 667,396 Briggs & Stratton 26,698 481,098 CIRCOR International 9,201 619,503 Comfort Systems USA 20,110 272,491 Cubic 8,102 379,174 Curtiss-Wright 23,583 1,554,591 DXP Enterprises 5,432 b 400,230 Dycom Industries 14,232 b 437,065 EMCOR Group 34,043 1,360,358 Encore Wire 8,285 307,291 EnerSys 23,720 1,390,941 Engility Holdings 10,599 b 330,371 EnPro Industries 10,055 b 608,629 ESCO Technologies 15,189 528,273 Federal Signal 36,481 483,008 Franklin Electric 16,245 564,351 GenCorp 22,722 a,b 362,870 General Cable 23,375 352,495 Gibraltar Industries 12,694 b 173,781 Griffon 23,130 263,451 Hillenbrand 31,530 973,962 John Bean Technologies 15,809 444,707 Kaman 10,603 416,698 Lindsay 6,464 a 483,184 Lydall 6,161 b 166,409 Moog, Cl. A 21,923 b 1,499,533 Mueller Industries 26,702 762,075 National Presto Industries 1,670 a 101,386 Orbital Sciences 31,959 b 888,460 PGT 15,018 b 139,968 Powell Industries 2,943 120,251 Quanex Building Products 21,247 384,358 Simpson Manufacturing 21,980 640,717 Standex International 6,610 490,065 Taser International 29,132 b 449,798 Teledyne Technologies 18,890 b 1,775,849 Tennant 7,589 509,146 Titan International 20,360 a 240,655 Toro 28,209 1,670,819 Universal Forest Products 11,653 497,700 Veritiv 3,860 b 193,232 Vicor 7,117 b 66,900 Watts Water Technologies, Cl. A 13,539 788,647 Commercial & Professional Services3.6% ABM Industries 23,428 601,865 Brady, Cl. A 24,552 550,947 CDI 8,644 125,511 Exponent 6,515 461,783 G&K Services, Cl. A 8,813 488,064 Healthcare Services Group 30,138 862,248 Heidrick & Struggles International 7,267 149,264 Insperity 9,131 249,642 Interface 26,467 427,177 Kelly Services, Cl. A 11,908 186,598 Korn/Ferry International 27,426 b 682,907 Mobile Mini 22,299 779,796 Navigant Consulting 27,932 b 388,534 On Assignment 23,270 b 624,800 Resources Connection 24,825 346,061 Tetra Tech 27,933 697,766 The Brink's Company 26,852 645,522 TrueBlue 23,152 b 584,820 UniFirst 8,345 806,044 United Stationers 20,566 772,665 Viad 6,187 127,762 WageWorks 13,586 b 618,571 Consumer Durables & Apparel3.8% Arctic Cat 7,243 252,201 Callaway Golf 35,564 257,483 Crocs 33,476 b 421,128 Ethan Allen Interiors 15,338 349,706 G-III Apparel Group 8,418 b 697,515 Helen of Troy 11,301 b 593,528 Iconix Brand Group 25,138 b 928,598 iRobot 13,177 a,b 401,240 La-Z-Boy 28,219 558,454 M/I Homes 10,923 b 216,494 Meritage Homes 17,571 b 623,771 Movado Group 10,934 361,478 Oxford Industries 8,344 508,901 Perry Ellis International 3,540 b 72,039 Quiksilver 50,174 b 86,299 Ryland Group 22,831 758,902 Skechers USA, Cl. A 20,441 b 1,089,710 Standard Pacific 68,547 a,b 513,417 Steven Madden 30,164 b 972,186 Sturm Ruger & Co. 10,123 a 492,889 Universal Electronics 7,731 b 381,679 Wolverine World Wide 49,769 a 1,247,211 Consumer Services4.3% American Public Education 10,067 b 271,708 Biglari Holdings 465 a,b 157,988 BJ's Restaurants 9,299 b 334,671 Bob Evans Farms 9,660 457,304 Boyd Gaming 34,472 b 350,235 Buffalo Wild Wings 9,707 b 1,303,359 Capella Education 5,943 372,032 Career Education 18,464 b 93,797 Cracker Barrel Old Country Store 11,531 1,189,884 DineEquity 8,056 657,289 Interval Leisure Group 18,954 361,074 Jack in the Box 20,127 1,372,460 Marcus 13,987 220,995 Marriott Vacations Worldwide 15,420 b 977,782 Matthews International, Cl. A 13,991 614,065 Monarch Casino & Resort 7,214 b 85,919 Multimedia Games Holding Company 14,191 b 511,018 Papa John's International 13,426 536,906 Pinnacle Entertainment 27,044 b 678,534 Red Robin Gourmet Burgers 5,855 b 333,150 Regis 15,938 254,370 Ruby Tuesday 23,781 b 140,070 Ruth's Hospitality Group 22,486 248,245 Scientific Games, Cl. A 16,032 b 172,665 Sonic 25,346 566,737 Strayer Education 4,892 b 292,933 Texas Roadhouse 28,470 792,605 Universal Technical Institute 6,317 59,064 Diversified Financials3.9% Calamos Asset Management, Cl. A 11,271 127,024 Cash America International 15,290 669,702 Encore Capital Group 9,652 a,b 427,680 Evercore Partners, Cl. A 17,836 838,292 EZCORP, Cl. A 22,883 b 226,771 Financial Engines 26,148 a 894,654 First Cash Financial Services 13,727 b 768,437 FXCM, Cl. A 13,932 a 220,822 Green Dot, Cl. A 17,189 b 363,375 Greenhill & Co. 14,239 661,971 HFF, Cl. A 18,866 546,171 Interactive Brokers Group, Cl. A 23,735 592,188 Investment Technology Group 22,310 b 351,606 MarketAxess Holdings 19,480 1,205,033 Piper Jaffray 7,269 b 379,733 Portfolio Recovery Associates 25,610 b 1,337,610 Stifel Financial 29,599 b 1,387,897 Virtus Investment Partners 3,322 577,031 World Acceptance 5,632 a,b 380,160 Energy5.0% Approach Resources 13,260 a,b 192,270 Arch Coal 103,603 a 219,638 Basic Energy Services 16,874 b 365,997 Bill Barrett 23,690 b 522,128 Bristow Group 16,655 1,119,216 C&J Energy Services 20,205 b 617,263 Carrizo Oil & Gas 21,253 b 1,143,836 Cloud Peak Energy 26,303 b 331,944 Comstock Resources 23,079 429,731 Contango Oil & Gas 6,844 b 227,495 Era Group 11,930 b 259,478 Exterran Holdings 29,879 1,323,938 Forest Oil 74,032 b 86,617 Geospace Technologies 5,719 b 201,023 Green Plains 16,179 604,933 Gulf Island Fabrication 10,418 179,190 GulfMark Offshore, Cl. A 11,880 372,438 Hornbeck Offshore Services 14,659 b 479,789 ION Geophysical 85,949 b 239,798 Matrix Service 13,933 b 336,064 Newpark Resources 46,346 b 576,544 Northern Oil and Gas 27,469 b 390,609 Paragon Offshore 40,925 a 251,689 PDC Energy 18,830 b 946,961 Penn Virginia 31,420 b 399,348 PetroQuest Energy 30,634 b 172,163 Pioneer Energy Services 32,245 b 452,075 SEACOR Holdings 10,200 b 762,960 Stone Energy 26,506 b 831,228 Swift Energy 18,435 a,b 176,976 Synergy Resources 30,378 b 370,308 Tesco 18,564 368,495 TETRA Technologies 36,670 b 396,769 Food & Staples Retailing.8% Andersons 14,066 884,470 Casey's General Stores 17,369 1,245,357 SpartanNash 13,080 254,406 Food, Beverage & Tobacco2.7% Alliance One International 75,454 b 148,644 Annie's 6,157 b 282,606 B&G Foods 23,675 652,246 Boston Beer, Cl. A 3,865 b 857,102 Cal-Maine Foods 5,946 531,156 Calavo Growers 5,845 263,843 Darling Ingredients 73,608 b 1,348,499 Diamond Foods 9,134 b 261,324 J&J Snack Foods 7,052 659,785 Sanderson Farms 10,687 a 939,922 Seneca Foods, Cl. A 6,444 b 184,298 Snyder's-Lance 22,961 608,467 TreeHouse Foods 19,485 b 1,568,542 Health Care Equipment & Services7.6% Abaxis 10,320 523,327 ABIOMED 17,068 a,b 423,798 Air Methods 15,799 b 877,634 Almost Family 1,909 b 51,867 Amedisys 12,690 b 255,957 AMN Healthcare Services 24,193 b 379,830 AmSurg 20,149 b 1,008,457 Analogic 7,167 458,401 Anika Therapeutics 8,139 b 298,376 Bio-Reference Laboratories 10,343 a,b 290,225 Cantel Medical 15,012 516,113 Chemed 9,158 a 942,358 Computer Programs & Systems 4,369 251,174 CONMED 12,898 475,162 CorVel 5,488 b 186,866 Cross Country Healthcare 10,644 b 98,883 CryoLife 9,536 94,120 Cyberonics 11,800 b 603,688 Cynosure, Cl. A 6,224 b 130,704 Ensign Group 7,838 272,762 Gentiva Health Services 11,066 b 185,687 Greatbatch 13,502 b 575,320 Haemonetics 23,691 b 827,290 Hanger 16,535 b 339,298 HealthStream 8,219 b 197,338 Healthways 14,929 b 239,163 ICU Medical 6,556 b 420,764 Integra LifeSciences Holdings 10,141 b 503,399 Invacare 14,723 173,879 IPC The Hospitalist 7,485 b 335,253 Kindred Healthcare 30,947 600,372 Landauer 6,668 220,111 LHC Group 7,437 b 172,538 Magellan Health 14,310 b 783,186 Masimo 23,679 b 503,889 MedAssets 29,433 b 609,852 Medidata Solutions 23,825 b 1,055,209 Meridian Bioscience 22,221 a 393,089 Merit Medical Systems 17,482 b 207,686 Molina Healthcare 13,917 b 588,689 MWI Veterinary Supply 6,022 b 893,665 Natus Medical 17,271 b 509,667 Neogen 15,328 b 605,456 NuVasive 22,257 b 776,102 Omnicell 18,341 b 501,260 PharMerica 16,084 b 392,932 Providence Service 5,419 b 262,171 Quality Systems 24,051 331,182 SurModics 11,076 b 201,140 Symmetry Medical 24,754 b 249,768 West Pharmaceutical Services 35,170 1,574,209 Household & Personal Products.4% Central Garden & Pet, Cl. A 21,685 b 174,347 Inter Parfums 9,602 264,055 Medifast 8,486 b 278,595 WD-40 7,513 510,583 Insurance1.9% AMERISAFE 8,589 335,916 eHealth 7,144 b 172,385 Employers Holdings 17,809 342,823 HCI Group 4,565 164,294 Horace Mann Educators 16,109 459,268 Infinity Property & Casualty 6,134 392,637 Meadowbrook Insurance Group 13,762 80,508 Navigators Group 5,540 b 340,710 ProAssurance 26,140 1,151,990 RLI 15,592 674,978 Safety Insurance Group 5,137 276,936 Selective Insurance Group 27,570 610,400 Stewart Information Services 9,839 288,775 United Fire Group 12,000 333,240 Universal Insurance Holdings 15,172 196,174 Materials6.1% A. Schulman 13,269 479,807 A.M. Castle & Co. 11,645 a,b 99,448 AK Steel Holding 83,515 b 668,955 American Vanguard 5,265 58,968 Balchem 14,174 801,823 Boise Cascade 15,808 b 476,453 Calgon Carbon 29,694 b 575,470 Century Aluminum 26,437 b 686,569 Clearwater Paper 10,933 b 657,183 Deltic Timber 3,676 229,088 Flotek Industries 19,896 b 518,689 FutureFuel 12,316 146,437 Glatfelter 19,909 437,003 Globe Specialty Metals 34,931 635,395 H.B. Fuller 21,857 867,723 Hawkins 2,111 75,912 Haynes International 4,806 221,028 Headwaters 37,413 b 469,159 Innophos Holdings 10,964 604,007 Intrepid Potash 25,172 a,b 388,907 Kaiser Aluminum 9,721 740,935 KapStone Paper and Packaging 37,303 b 1,043,365 Koppers Holdings 7,145 236,928 Kraton Performance Polymers 14,345 b 255,484 LSB Industries 6,419 b 229,222 Materion 11,425 350,405 Myers Industries 8,754 154,421 Neenah Paper 9,418 503,675 Olympic Steel 6,210 127,740 OM Group 15,318 397,502 Quaker Chemical 6,898 494,518 RTI International Metals 14,135 b 348,569 Schweitzer-Mauduit International 13,811 570,532 Stepan 10,433 463,017 Stillwater Mining 61,737 b 927,907 SunCoke Energy 30,036 b 674,308 Tredegar 10,047 184,965 US Silica Holdings 26,573 1,661,078 Wausau Paper 26,511 210,232 Zep 9,611 134,746 Media.3% E.W. Scripps, Cl. A 19,010 b 310,053 Harte-Hanks 25,401 161,804 Scholastic 9,877 319,225 Sizmek 12,022 b 93,050 Pharmaceuticals, Biotech & Life Sciences3.3% Acorda Therapeutics 20,840 b 706,059 Affymetrix 45,134 b 360,169 Akorn 36,233 b 1,314,171 Albany Molecular Research 8,917 b 196,798 Cambrex 14,987 b 279,957 DepoMed 27,439 b 416,798 Emergent BioSolutions 18,282 b 389,589 Impax Laboratories 33,283 b 789,140 Lannett Company 14,030 b 640,890 Ligand Pharmaceuticals 10,923 b 513,272 Luminex 18,682 b 364,299 Medicines 28,525 b 636,678 Momenta Pharmaceuticals 21,574 b 244,649 PAREXEL International 27,709 b 1,748,161 Prestige Brands Holdings 26,637 b 862,240 Repligen 14,354 b 285,788 Sagent Pharmaceuticals 10,116 b 314,608 Spectrum Pharmaceuticals 21,529 a,b 175,246 Real Estate8.5% Acadia Realty Trust 25,020 c 690,052 Agree Realty 3,984 c 109,082 American Assets Trust 18,011 c 593,823 Associated Estates Realty 25,251 c 442,145 Aviv 12,368 325,897 Capstead Mortgage 52,997 a,c 648,683 CareTrust 7,838 b 112,083 Cedar Realty Trust 39,978 c 235,870 Chesapeake Lodging Trust 22,939 c 668,672 CoreSite Realty 9,142 c 300,498 Cousins Properties 90,821 c 1,085,311 DiamondRock Hospitality 100,584 c 1,275,405 EastGroup Properties 15,006 c 909,214 Education Realty Trust 65,715 c 675,550 EPR Properties 27,502 c 1,393,801 Forestar Group 16,497 b,c 292,327 Franklin Street Properties 36,525 c 409,811 Geo Group 37,062 1,416,510 Getty Realty 17,692 c 300,764 Government Properties Income Trust 35,931 c 787,248 Healthcare Realty Trust 42,768 c 1,012,746 Inland Real Estate 47,446 c 470,190 Kite Realty Group Trust 36,803 c 892,105 Lexington Realty Trust 96,983 a,c 949,464 LTC Properties 19,120 c 705,337 Medical Properties Trust 75,759 c 928,805 Parkway Properties 34,911 c 655,629 Pennsylvania Real Estate Investment Trust 32,322 c 644,501 Post Properties 27,142 c 1,393,470 PS Business Parks 10,467 c 796,957 Retail Opportunity Investments 40,779 599,451 Sabra Health Care 22,203 c 539,977 Saul Centers 7,414 c 346,530 Sovran Self Storage 16,697 c 1,241,589 Tanger Factory Outlet Centers 48,616 c 1,590,715 Universal Health Realty Income Trust 7,162 c 298,512 Urstadt Biddle Properties, Cl. A 14,355 c 291,406 Retailing5.0% Aeropostale 36,652 a,b 120,585 Barnes & Noble 19,929 b 393,398 Big 5 Sporting Goods 9,561 89,587 Blue Nile 6,961 b 198,737 Brown Shoe Co. 20,636 559,855 Buckle 14,161 a 642,768 Cato, Cl. A 13,321 459,042 Christopher & Banks 14,670 b 145,086 Finish Line, Cl. A 24,690 617,991 Francesca's Holdings 21,121 b 294,216 Fred's, Cl. A 13,301 186,214 FTD Companies 8,546 b 291,504 Genesco 10,568 b 789,958 Group 1 Automotive 9,718 706,596 Haverty Furniture 13,529 294,797 Hibbett Sports 11,798 b 502,949 Kirkland's 7,728 b 124,498 Lithia Motors, Cl. A 11,217 849,015 Lumber Liquidators Holdings 13,152 a,b 754,662 MarineMax 10,389 b 175,055 Men's Wearhouse 22,715 1,072,602 Monro Muffler Brake 13,248 642,925 NutriSystem 13,248 203,622 Outerwall 11,073 a,b 621,195 PEP Boys-Manny Moe & Jack 20,961 b 186,763 PetMed Express 10,485 a 142,596 Pool 21,379 1,152,756 Select Comfort 25,233 b 527,874 Sonic Automotive, Cl. A 12,992 318,434 Stage Stores 10,802 184,822 Stein Mart 13,136 151,721 The Children's Place 11,446 545,516 Tuesday Morning 18,405 b 357,149 Vitamin Shoppe 14,766 b 655,463 VOXX International 13,561 b 126,117 Zumiez 10,052 b 282,461 Semiconductors & Semiconductor Equipment4.1% Advanced Energy Industries 18,930 b 355,695 Brooks Automation 37,126 390,194 Cabot Microelectronics 12,215 b 506,312 CEVA 16,283 b 218,844 Cirrus Logic 33,737 b 703,416 Cohu 10,332 123,674 Diodes 20,708 b 495,335 DSP Group 15,468 b 137,201 Entropic Communications 41,284 b 109,815 Exar 12,549 b 112,314 GT Advanced Technologies 59,479 a,b 644,158 Kopin 30,842 b 104,863 Kulicke & Soffa Industries 39,138 b 556,934 Micrel 15,627 187,993 Microsemi 44,147 b 1,121,775 MKS Instruments 26,257 876,459 Monolithic Power Systems 16,070 707,884 Nanometrics 7,456 b 112,586 Pericom Semiconductor 18,958 b 184,651 Power Integrations 15,647 843,530 Rubicon Technology 5,484 a,b 23,307 Rudolph Technologies 17,902 b 162,013 Synaptics 16,364 b 1,197,845 Tessera Technologies 19,840 527,347 TriQuint Semiconductor 79,602 b 1,518,010 Ultratech 10,042 b 228,456 Veeco Instruments 16,685 b 583,141 Software & Services7.3% Blackbaud 24,247 952,665 Blucora 21,556 b 328,513 Bottomline Technologies 18,351 b 506,304 CACI International, Cl. A 11,491 b 818,964 Cardtronics 23,240 b 818,048 Ciber 42,057 b 144,256 comScore 13,712 b 499,254 CSG Systems International 18,833 494,931 Dealertrack Technologies 19,048 b 826,874 Dice Holdings 11,890 b 99,638 Digital River 15,624 b 226,860 Ebix 20,197 a 286,393 Epiq Systems 10,641 186,856 ExlService Holdings 18,217 b 444,677 Forrester Research 5,683 209,475 Heartland Payment Systems 19,128 912,788 iGATE 14,596 b 535,965 Interactive Intelligence Group 6,555 b 273,999 j2 Global 20,541 a 1,013,904 Liquidity Services 10,712 a,b 147,290 LivePerson 19,892 b 250,440 LogMeIn 12,326 b 567,859 Manhattan Associates 38,654 b 1,291,817 ManTech International, Cl. A 11,333 305,424 MAXIMUS 34,296 1,376,298 MicroStrategy, Cl. A 4,226 b 552,930 Monotype Imaging Holdings 21,174 599,648 Monster Worldwide 46,383 b 255,107 NetScout Systems 19,901 b 911,466 NIC 34,198 588,890 Perficient 15,842 b 237,472 Progress Software 28,407 b 679,211 QuinStreet 15,810 b 65,612 Stamps.com 9,205 b 292,351 SYKES Enterprises 23,258 b 464,695 Synchronoss Technologies 14,892 b 681,756 Take-Two Interactive Software 44,189 b 1,019,440 Tangoe 14,111 b 191,204 TeleTech Holdings 11,091 b 272,617 Tyler Technologies 14,708 b 1,300,187 VASCO Data Security International 13,907 b 261,173 Virtusa 11,021 b 391,907 XO Group 14,840 b 166,356 Technology Hardware & Equipment5.9% Agilysys 10,199 b 119,634 Anixter International 13,777 1,168,841 Badger Meter 6,347 320,206 Bel Fuse, Cl. B 5,939 146,931 Benchmark Electronics 29,381 b 652,552 Black Box 8,331 194,279 CalAmp 14,120 b 248,794 Checkpoint Systems 21,554 b 263,605 Coherent 12,465 b 764,977 Comtech Telecommunications 6,381 237,054 CTS 21,006 333,785 Daktronics 20,749 255,005 DTS 4,712 b 118,978 Electro Scientific Industries 14,370 97,572 Electronics For Imaging 20,976 b 926,510 Fabrinet 16,877 b 246,404 FARO Technologies 7,367 b 373,875 Harmonic 57,634 b 365,400 II-VI 27,793 b 327,124 Insight Enterprises 21,039 b 476,113 Ixia 26,316 b 240,528 Littelfuse 9,746 830,164 Measurement Specialties 6,643 b 568,707 Mercury Systems 8,112 b 89,313 Methode Electronics 19,665 725,049 MTS Systems 6,174 421,437 NETGEAR 17,031 b 532,219 Newport 22,741 b 402,971 Oplink Communications 4,411 74,193 OSI Systems 7,490 b 475,465 Park Electrochemical 9,316 219,392 Plexus 18,457 b 681,617 Procera Networks 693 a,b 6,639 QLogic 46,962 b 430,172 Rofin-Sinar Technologies 14,989 b 345,646 Rogers 10,090 b 552,528 Sanmina 41,698 b 869,820 ScanSource 15,764 b 545,277 Super Micro Computer 15,093 b 444,036 SYNNEX 11,731 758,175 TTM Technologies 28,467 b 193,860 ViaSat 18,932 a,b 1,043,532 Telecommunication Services.6% 8x8 37,599 b 251,161 Atlantic Tele-Network 6,427 346,415 Cincinnati Bell 74,513 b 251,109 Consolidated Communications Holdings 18,183 a 455,484 General Communication, Cl. A 16,922 b 184,619 Lumos Networks 5,197 84,451 NTELOS Holdings 7,830 83,311 Spok Holdings 11,989 155,977 Transportation2.0% Allegiant Travel 6,158 761,498 ArcBest 13,745 512,688 Atlas Air Worldwide Holdings 9,967 b 329,110 Celadon Group 10,542 205,042 Forward Air 13,988 627,082 Heartland Express 22,927 549,331 Hub Group, Cl. A 15,308 b 620,433 Knight Transportation 24,977 684,120 Matson 24,047 601,896 Roadrunner Transportation Systems 9,603 b 218,852 Saia 11,020 b 546,151 SkyWest 22,323 173,673 UTi Worldwide 35,325 b 375,505 Utilities3.4% ALLETE 16,687 740,736 American States Water 18,764 570,801 Avista 29,090 888,118 El Paso Electric 16,714 610,897 Laclede Group 18,717 868,469 New Jersey Resources 22,001 1,111,271 Northwest Natural Gas 14,649 618,920 NorthWestern 18,306 a 830,360 Piedmont Natural Gas 35,147 1,178,479 South Jersey Industries 14,977 799,173 Southwest Gas 22,530 1,094,507 UIL Holdings 29,574 1,046,920 Total Common Stocks (cost $218,841,045) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 3/12/15 50,000 d 49,995 0.02%, 12/11/14 250,000 d 249,995 Total Short-Term Investments (cost $299,988) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,475,311) 4,475,311 e Investment of Cash Collateral for Securities Loaned4.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,034,064) 15,034,064 e Total Investments (cost $238,650,408) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $15,182,696 and the value of the collateral held by the fund was $15,882,571, consisting of cash collateral of $15,034,064 and U.S. Government & Agency securities valued at $848,507. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $87,393,535 of which $97,110,799 related to appreciated investment securities and $9,717,264 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.2 Real Estate 8.5 Banks 8.2 Health Care Equipment & Services 7.6 Software & Services 7.3 Short-Term/Money Market Investments 6.5 Materials 6.1 Technology Hardware & Equipment 5.9 Energy 5.0 Retailing 5.0 Consumer Services 4.3 Semiconductors & Semiconductor Equipment 4.1 Diversified Financials 3.9 Consumer Durables & Apparel 3.8 Commercial & Professional Services 3.6 Utilities 3.4 Pharmaceuticals, Biotech & Life Sciences 3.3 Food, Beverage & Tobacco 2.7 Transportation 2.0 Insurance 1.9 Food & Staples Retailing .8 Automobiles & Components .6 Telecommunication Services .6 Household & Personal Products .4 Media .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2014 ($) Financial Futures Long Russell 2000 E-mini 39 4,276,740 December 2014 ) The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 305,055,735 - - Equity Securities - Foreign Common Stocks+ 1,178,843 - - Mutual Funds 19,509,375 - - U.S. Treasury - 299,990 - Liabilities ($) Other Financial Instruments: Financial Futures++ (198,357) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period ended September 30, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2014 (Unaudited) Common Stocks98.3% Shares Value ($) Application Software9.2% Adobe Systems 151,450 a 10,478,825 Concur Technologies 34,370 a 4,358,803 salesforce.com 197,790 a 11,378,859 Automobile Manufacturers1.8% Tesla Motors 20,960 a Communications Equipment8.1% Cisco Systems 454,280 11,434,228 Juniper Networks 517,670 11,466,391 Computer Storage & Peripherals18.5% Apple 153,180 15,432,885 EMC 400,700 11,724,482 Lenovo Group 4,838,000 7,202,622 SanDisk 124,520 12,196,734 Western Digital 63,920 6,220,694 Data Processing & Outsourced Services4.6% Visa, Cl. A 61,720 Electronic Components2.9% Amphenol, Cl. A 81,250 Internet Retail7.2% Netflix 23,280 a 10,503,470 Priceline Group 8,540 a 9,894,273 Internet Software & Services21.7% Akamai Technologies 145,320 a 8,690,136 Alibaba Group Holding, ADR 109,058 9,689,803 Facebook, Cl. A 186,970 a 14,778,109 Google, Cl. A 10,590 a 6,231,262 Google, Cl. C 10,590 a 6,114,242 LinkedIn, Cl. A 46,820 a 9,728,728 Tencent Holdings 449,500 6,686,188 IT Consulting & Other Services2.9% Cognizant Technology Solutions, Cl. A 181,210 a Life Sciences Tools & Services2.8% Illumina 48,750 a Semiconductor Equipment3.6% Applied Materials 477,200 Systems Software15.0% Fortinet 304,940 a 7,704,309 Microsoft 298,680 13,846,805 ServiceNow 98,720 a 5,802,762 Symantec 294,550 6,924,871 VMware, Cl. A 90,300 a 8,473,752 Total Common Stocks (cost $223,759,881) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,720,984) 4,720,984 b Total Investments (cost $228,480,865) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $55,988,910 of which $59,211,883 related to appreciated investment securities and $3,222,973 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Internet Software & Services 21.7 Computer Storage & Peripherals 18.5 Systems Software 15.0 Application Software 9.2 Communications Equipment 8.1 Internet Retail 7.2 Data Processing & Outsourced Services 4.6 Semiconductor Equipment 3.6 Electronic Components 2.9 IT Consulting & Other Services 2.9 Life Sciences Tools & Services 2.8 Automobile Manufacturers 1.8 Money Market Investment 1.6 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 256,170,178 - - Equity Securities - Foreign Common Stocks+ 23,578,613 - - Mutual Funds 4,720,984 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 By: /s/ James Windels James Windels Treasurer Date: November 17, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
